           Case 2:18-md-02833-CDJ Document 35-2 Filed 12/31/18 Page 1 of 9



                           UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    IN RE: FEDLOAN STUDENT LOAN                       MDL No. 18-2833
    SERVICING LITIGATION


    THIS DOCUMENT RELATES TO:                         Judge C. Darnell Jones, II
    ALL ACTIONS


              PLAINTIFFS’ REPLY IN FURTHER SUPPORT OF THEIR BRIEF
                PURSUANT TO THE COURT’S OCTOBER 22, 2018 ORDER

          Defendants Pennsylvania Higher Education Assistance Agency (“PHEAA”) and the

United States Department of Education’s (“DOE”) responses 1 to Plaintiffs’ Brief Pursuant to the

Court’s October 22, 2018 Order confirm that the Ford Plaintiffs should be granted leave to

amend their claims against PHEAA for inclusion in a consolidated amended class complaint

(“CAC”). Critically, Defendants fail to identify a single case in support of precluding

amendment based on the law of the case doctrine. Nor can they. The Third Circuit has held that

interlocutory orders—like the one entered by the Ford court in Ohio—are not the law of the case

and do not bind this Court. Because Defendants cannot demonstrate that amendment will be

futile, be in bad faith, or cause undue delay or prejudice, they fail to make the necessary showing

to defeat amendment under Rule 15’s permissive standard.

          Defendants’ statement in favor of a stay of discovery pending resolution of their expected

motions to dismiss are similarly unsupported. Courts uniformly disfavor stays of discovery

absent a showing of good cause and Defendants here have not even attempted to demonstrate

good cause, making it clear that their request should be denied.



1
    ECF No. 33 (PHEAA); ECF No. 34 (DOE).

                                                  1
          Case 2:18-md-02833-CDJ Document 35-2 Filed 12/31/18 Page 2 of 9



I.       THIS COURT HAS DISCRETION TO GRANT THE FORD PLAINTIFFS
         LEAVE TO AMEND FOR INCLUSION IN A CAC

         A. Defendants Do Not Suggest That Amendment Will Be Futile, Is in Bad Faith, or
            Will Cause Undue Prejudice or Undue Delay.

         Defendants do not contest that granting the Ford Plaintiffs leave to amend for inclusion

in a CAC at this very early stage of the proceedings will be futile, in bad faith, or cause undue

prejudice. Defendants instead oppose leave to amend on the basis that the Ford Plaintiffs waited

to request leave to amend their claims against PHEAA until after the JPML transferred the Ford

and related actions to this district. 2 PHEAA Br. at 4-5; DOE Br. at 3. However, “‘[d]elay alone is

an insufficient ground to deny leave to amend’ and the delay must be ‘undue’ such that it places

an unwarranted burden on the court.” Gewirtz v. Opko Health, Inc., 230 F. Supp. 3d 440, 444

(E.D. Pa. 2017) (quoting Cureton v. Nat’l Collegiate Athletic Ass’n, 252 F.3d 267, 273 (3d Cir.

2001). Allowing amendment to include the Ford Plaintiffs in this MDL litigation would not

place an unwarranted burden on the Court because the claims against PHEAA brought by the

Ford Plaintiffs have also been brought by other Plaintiffs consolidated in these proceedings.

These claims will be adjudicated regardless of the Ford Plaintiffs’ inclusion.

         Furthermore, Judge Lioi’s decision was issued on March 19, 2018 while the motion to

transfer before the JPML was pending. Importantly, while the Ford Plaintiffs supported

consolidation with the other related actions, 3 the DOE opposed consolidation. 4 Given the


2
 Defendant PHEAA also argues that after transfer, the Ford Plaintiffs did not seek leave to amend in “the motion
practice regarding appointment of class counsel, or in the Joint [Proposed] Agenda the parties filed on October 5,
2018.” PHEAA Br. at 5 n.2. However, Lowey Dannenberg in its motion for class counsel requested leave to amend
on behalf of all Plaintiffs. See ECF No. 2. Likewise, the Joint Proposed Agenda proposed a deadline for a CAC on
behalf of all Plaintiffs. See ECF No. 27. Moreover, Counsel for all parties mutually agreed not to include in the Joint
Proposed Agenda legal arguments in support of or in response to the opposing party’s positions.
3
  Northern District of Ohio and Middle District of Pennsylvania Plaintiffs’ Response in Partial Opposition to Motion
to Transfer (JPML ECF No. 26).
4
 United States’ Limited Objection to Motion for Transfer of Actions Pursuant to 28 U.S.C. § 1407 For Coordinated
or Consolidated Pretrial Proceedings (JPML ECF No. 24).

                                                          2
          Case 2:18-md-02833-CDJ Document 35-2 Filed 12/31/18 Page 3 of 9



uncertainty over where the Ford action would ultimately proceed, the Ford Plaintiffs waited for

the outcome of the JPML proceedings before requesting leave to amend. Had the case not been

consolidated and transferred to this district, the Ford Plaintiffs would have sought leave to

amend before the Ohio court, as they do now here. Under these circumstances, Defendants

cannot establish undue delay. See Harrison Beverage Co. v. Dribeck Importers, Inc., 133 F.R.D.

463, 468 (D.N.J. 1990) (“incidental delay alone is not a sufficient ground to deny a motion to

amend, the movant must demonstrate that its delay in seeking to amend is ‘satisfactorily

explained’”) (citation omitted).

         Because Defendants cannot demonstrate any of the factors necessary to defeat an

amendment under Rule 15, leave to amend the Ford Plaintiffs’ claims against PHEAA for

inclusion in a CAC should be granted. 5

         B. Law of the Case Doctrine Does Not Apply to Interlocutory Orders Concerning
            Leave to Amend.

         PHEAA does not cite a single case holding that the law of the case doctrine applies to

interlocutory orders denying leave to amend. Its argument that this Court is bound by Judge

Lioi’s decision in the Ford matter as the law of the case ignores the Third Circuit’s ruling in

Petratos v. Genentech Inc., 855 F.3d 481, 493 (3d Cir. 2016), which evaluated the binding effect

of a prior judge’s interlocutory order concerning a motion for leave to amend when the case is

reassigned to another judge. The Petratos decision represents controlling authority on this

question of law.




5
  Defendants also argue that the Ford Plaintiffs had two opportunities to address the pleading deficiencies identified
in Defendant PHEAA’s prior motions to dismiss when they amended their complaint. PHEAA’s Br. at 4-5; DOE’s
Br. at 3. However, the Ford Plaintiffs were not afforded the opportunity to address the pleading deficiencies
identified and ruled upon by the Court.

                                                          3
          Case 2:18-md-02833-CDJ Document 35-2 Filed 12/31/18 Page 4 of 9



         Three district court judges were involved at different times in the case over its lifetime.

Id. at 486. The first judge dismissed two of the five counts in the initial complaint. Id. See also

U.S. ex rel. Petratos v. Genentech, No. 11-cv-3691 (D.N.J), Opinion of January 30, 2014 (ECF

No. 43). After the defendant answered the complaint and moved for judgment on the pleadings,

the first judge retired, and the case was reassigned to the second judge. Petratos, No. 11-cv-

3691, April 15, 2014 Order Reassigning Case (ECF No. 49). The relator then filed a motion to

amend all claims, including those dismissed by the first judge. See U.S. ex rel. Petratos v.

Genentech, Inc., No. 11-3691, 2014 WL 7331945, at *1-2 (D.N.J. Dec. 18, 2014). The second

judge granted the motion to amend. Id. at *2. Relying on Third Circuit authority that motions to

amend under Rule 15(a) “should be liberally granted,” id. at *2, the second judge found that the

proposed amendment was not futile because it “sufficiently alleged causes of action” under the

False Claims Act. 6 Id. at *4-5. The case was then reassigned to the third judge, the complaint

was amended, and the defendant moved again to dismiss, which the third judge granted.

Petratos, 855 F.3d at 486.

         On appeal, relator argued that the third judge erred in dismissing his claims because the

second judge, in granting leave to amend, found his claims to be sufficiently plead, which

became the law of the case. The Third Circuit disagreed, holding that “the grant of a leave to

amend is an interlocutory order,” “is not the law of the case,” and the third judge “was within her




6
 Notably, like Judge Lioi’s decision, the first judge’s decision granting the defendants’ motion to dismiss did not
specify whether it was with or without prejudice. See Petratos v. Genentech, No. 2-11-cv-03691 (D.N.J), January
30, 2014 Opinion (ECF No. 43). The second judge rejected the defendant’s argument that it was with prejudice
because it is within her discretion to grant amendment under Rule 15 and district courts should allow the party a
curative amendment, unless the amendment would be futile or inequitable. U.S. ex rel. Petratos v. Genentech, Inc.,
No. 11-3691, 2014 WL 7331945, at *2 (D.N.J. Dec. 18, 2014). Although the first and second judges’ decisions were
not on appeal to the Third Circuit, like the first judge’s decision, Judge Lioi’s decision did not indicate that it was
with prejudice. And like the second judge, this Court has discretion to grant leave to amend here and should allow a
curative amendment.

                                                          4
         Case 2:18-md-02833-CDJ Document 35-2 Filed 12/31/18 Page 5 of 9



discretion to disagree with it.” Petratos, 855 F.3d at 493. 7 Demonstration of “exceptional

circumstances” to justify departure from the law of case was therefore not necessary. See

Petratos, 855 F.3d at 493.

         Here, Judge Lioi’s order, which did not expressly deny leave to amend, was an

interlocutory order because it did not dismiss all defendants and final judgment was not entered

in favor of PHEAA. See FED. R. CIV. P. 54(b) (“any order or other decision … that adjudicates

fewer than all the claims or the rights and liabilities of fewer than all the parties does not end the

action as to any of the claims or parties and may be revised at any time before the entry of a

judgment adjudicating all the claims and all the parties’ rights and liabilities.”); Morton Int’l, Inc.

V. A.E. Staley Mfg. Co., 460 F.3d 470, 476 (3d Cir. 2006) (an order dismissing less than all

defendants is not a final order unless judgment is entered under Rule 54(b)); In re Refrigerant

Compressors Antitrust Litig., 731 F.3d 586, 589 (6th Cir. 2013) (same).

         Under Petratos, the law of the case doctrine does not apply here, and the Ford Plaintiffs

need not demonstrate “exceptional circumstances” for departing from Judge Lioi’s purported

denial of leave to amend, as PHEAA suggests, because Judge Lioi did not deny leave to amend.

PHEAA identifies no such order, and PHEAA cites no authority for its contention that the Ford

Plaintiffs were required to seek leave to amend at some particular point in time in order to

preserve their rights. See PHEAA’s Br. at 5 and 5 n.2. Accordingly, Rule 15 alone is the rule

governing this question—not Judge Lioi’s prior order or the law of the case doctrine. This Court




7
  This holding is consistent with those of other circuits, including the Sixth, in which the Ford case was initially
filed. Guy v. Lexington-Fayette Urban Cty. Gov’t, 488 F. App’x 9, 17 (6th Cir. 2012) (“an interlocutory order cannot
create the law of a case”); Lanier Const., Inc. v. Carbone Properties of Mobile, LLC, 253 F. App’x 861, 863 (11th
Cir. 2007) (the district court’s denial of [plaintiff’s] motion for leave to amend the complaint was simply an
interlocutory decision, which the district court had ample discretion to reconsider” and “[w]e therefore conclude that
the law-of-the-case doctrine does not apply in this instance.”).

                                                          5
        Case 2:18-md-02833-CDJ Document 35-2 Filed 12/31/18 Page 6 of 9



would be well within its discretion to allow the Ford Plaintiffs leave to amend by way of

participating in a CAC.

        PHEAA’s focus on the transferee court’s lack of authority to vacate prior rulings under

28 U.S.C. § 1407 is misplaced. Plaintiffs seek leave to amend their claims under Rule 15 for

inclusion in a CAC, not the vacatur or modification of Judge Lioi’s Order. Allowing the Ford

Plaintiffs to amend will neither require litigation to “begin anew” nor prevent the Ford action

from maintaining its separate identity, as Defendants contend. In re Refrigerant Compressors

Antitrust Litig., 731 F.3d 586, 592 (6th Cir. 2013) (“Nor do we hold that the filing of a

consolidated complaint in a multidistrict case merges the plaintiffs’ actions permanently. …

[W]hen the pretrial phase ends and cases not yet terminated return to their originating courts for

trial, the plaintiffs’ actions resume their separate identities.”) (citation omitted).

        C. Even If Judge Lioi’s Order Were The Law of The Case, It Was Clearly
           Erroneous.

        Even if Judge Lioi’s silence on leave to amend can be construed as a denial of leave to

amend that constitutes the law of the case (which it does not), her decision was “clearly

erroneous and would make a manifest injustice,” warranting a departure from that order. See In

re Pharmacy Benefit Managers Antitrust Litigation, 582 F.3d 432 (3d Cir. 2009). As discussed in

Plaintiffs’ November 21, 2018 Brief (ECF No. 32), denial was clearly erroneous because

amendment will not be futile, be in bad faith, or cause undue prejudice or undue delay. Judge

Lioi did not conclude otherwise. In fact, she did not provide any basis for purportedly denying

leave to amend. That alone constitutes an abuse of discretion resulting in a manifest injustice by

denying Plaintiffs the opportunity to amend without justification. See Colvin v. Caruso, 605 F.3d

282, 294 (6th Cir. 2010) (failure to provide a basis for denying leave to amend ordinarily

constitutes abuse of discretion). Accordingly, for these reasons, this Court may exercise its


                                                    6
         Case 2:18-md-02833-CDJ Document 35-2 Filed 12/31/18 Page 7 of 9



discretion to reconsider and modify that Order to allow amendment for the inclusion of the Ford

Plaintiffs in a CAC in this MDL litigation.

II.      DISCOVERY SHOULD NOT BE DELAYED PENDING A DECISION ON ANY
         MOTION TO DISMISS

         Plaintiffs oppose Defendants’ suggestion that discovery be stayed pending a ruling on

their expected dispositive motions. “Motions to stay discovery are not favored” and will not be

granted absent a showing of “good cause,” because “when discovery is delayed or prolonged it

can create case management problems which impede the court’s responsibility to expedite

discovery and cause unnecessary litigation expenses and problems.” Coca-Cola Bottling Co. v.

Grol, No. 92-7061, 1993 WL 13139559, at *2 (E.D. Pa. Mar. 8, 1993); Gerald Chamales Corp.

v. Oki Date Americas, Inc., 247 F.R.D. 453, 454 (D.N.J.2007) (“It is well settled that the mere

filing of a dispositive motion does not constitute ‘good cause’ for the issuance of a discovery

stay.”). Defendants have not even attempted to show that good cause exists for delaying

discovery until the resolution of their dispositive motions and their requests should be denied. 8

III.     CONCLUSION

         For the reasons above, as well as those set forth in Plaintiffs’ Brief Pursuant to the

Court’s October 22, 2018 Order submitted November 21, 2018, Plaintiffs respectfully request



8
  Defendants assert that the DOE’s recent announcement that it “is finalizing a process that will provide an
opportunity for certain TEACH Grant recipients whose TEACH Grants were converted to Direct Unsubsidized
Loans to request reconsideration of the conversions” “resolves” or “moots” Plaintiffs’ TEACH grant claims.
PHEAA Br. at 7-8; DOE’s Br. at 3-4 n.2. See also https://studentaid.ed.gov/sa/types/grants-scholarships/teach.
However, beyond this general statement, the DOE has not provided any details about how the reconsideration
process will be implemented, including who is eligible to apply, the criteria that must be met for granting
reconsideration requests, who will administer the reconsideration process, and what remedies will be available. The
DOE informs only that “[o]nce we complete our process work, we plan to update this page by Jan. 31, 2019, with
instructions on how to apply for reconsideration of your converted TEACH Grants.” Id. In either event, Plaintiffs are
entitled to seek class relief no matter the reconsideration process DOE may or may never roll out. Indeed, Third
Circuit authority provides there is “no suggestion in the language of Rule 23, or in the committee notes, that the
value of a class suit as a superior form of action was to be weighed against the advantages of an administrative
remedy.” Amalgamated Workers Union of Virgin Islands v. Hess Oil Virgin Islands Corp., 478 F.2d 540, 543 (3d
Cir. 1973).

                                                         7
        Case 2:18-md-02833-CDJ Document 35-2 Filed 12/31/18 Page 8 of 9



that the Court enter an order: (1) granting the Ford Plaintiffs leave to amend their claims against

PHEAA for inclusion in a CAC; and (2) deny Defendants’ request for limited class discovery

and set case management deadlines that permit class and merits discovery to proceed

concurrently.


Date: December 31, 2018

Respectfully submitted,

 LOWEY DANNENBERG, P.C.                          CARLSON LYNCH SWEET KILPELA
                                                 & CARPENTER, LLP

 /s/ Laura K. Mummert                            /s/ Gary F. Lynch
 Laura K. Mummert (PA ID 85964)                  Gary F. Lynch (PA ID 56887)
 Anthony M. Christina (PA ID 322528)             Kevin W. Tucker (PA ID 312144)
 One Tower Bridge                                1133 Penn Avenue, 5th Floor
 100 Front Street, Suite 520                     Pittsburgh, PA 15222
 West Conshohocken, PA 19428                     Tel: (412) 322-9243
 Tel: (215) 399-4770                             glynch@carlsonlynch.com
 lmummert@lowey.com                              ktucker@carlsonlynch.com
 achristina@lowey.com

 Co-Lead Counsel for Plaintiffs                  Co-Lead Counsel for Plaintiffs

 Roland St. Louis III                            Brian C. Gudmundson
 LOWEY DANNENBERG, P.C.                          ZIMMERMAN REED LLP
 44 S. Broadway, Suite 1100                      1100 IDS Center 80 South 8th Street
 White Plains, NY 10601                          Minneapolis, MN 55402
 Tel: (914) 997-0500                             Tel: (612) 341-0400
 rstlouis@lowey.com                              brian.gudmundson@zimmreed.com

 Executive Committee Member                      Executive Committee Member

 Bryan L. Bleichner                              Troy J. Doucet
 CHESTNUT CAMBRONNE PA                           DOUCET & ASSOCIATES CO., LPA
 17 Washington Avenue North - Suite 300          700 Stonehenge Parkway, 2B
 Minneapolis, MN 55401                           Dublin, OH 43017
 Tel: (612) 339-7300                             Tel: (614) 944-5219
 bbleichner@chestnutcambronne.com                Troy@Doucet.Law

 Executive Committee Member                      Executive Committee Member



                                                 8
      Case 2:18-md-02833-CDJ Document 35-2 Filed 12/31/18 Page 9 of 9



Karen H. Riebel
LOCKRIDGE GRINDAL NAUEN
PLLP 100 Washington Ave. S., Suite 2200
Minneapolis, MN 55401
Tel: (612) 339-6900
khriebel@locklaw.com

Executive Committee Member




                                          9
